Pee Curiam,
In this case, plaintiff company’s rule for judgment for want of a sufficient affidavit of defense was discharged by the court, and an exception taken as required by the act of April 18,1874, sec. 2. The specifications allege error (1) in discharging the rule, and (2) in not entering judgment, in favor of plaintiff company, for want of a sufficient affidavit of defense.
For reasons given by the learned president of the court below, in his opinion discharging the rule, we think he was quite right in substantially holding that the averments of fact contained in defendant’s affidavits were sufficient to prevent a summary judgment, and thus carry the case to a jury.
The appeal is accordingly dismissed at plaintiff’s costs, but without prejudice to its right to trial by jury, and a second ap- - peal after final judgment.